Exhibit 99.2 Shareholder Update April 2 Forward-Looking Statements Certain statements in this Shareholder Update, and other written or oral statements made by oron behalf of us are "forward-looking statements" within the meaning of the federal securitieslaws. Statements regarding future events and developments and our future performance, aswell as management's expectations, beliefs, plans, estimates or projections relating to thefuture, are forward-looking statements within the meaning of these laws.
